P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1605 Brian_P_Murphy@vanguard.com July 1, 2014 Mr. Chad Eskildsen U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Chester Funds; File No. 2-92948 Dear Mr. Eskildsen, This letter responds to your verbal comment relating to the September 30, 2013 annual report for the Vanguard Target Retirement Funds. Comment 1: Annual Report – Statements of Net Assets Comment: The Statements of Net Assets for the Vanguard Target Retirement Funds do not contain the disclosures contemplated by Rule 12-14 of Regulation S-X of income earned from affiliates and increases or decreases in the amount of investment in affiliates. Response: The Vanguard Target Retirement Funds (each a “Fund”, and collectively, the “Funds”) follow a balanced investment strategy by investing in selected Vanguard funds, and this information is disclosed in our notes to the financial statements for each of the Funds. We currently report the information required by Rule 12-14 of Regulation S-X on an aggregate basis; this information includes income and capital gain distributions received, realized net gain/loss on investment securities sold and purchases and sales of the affiliated underlying funds (other than temporary cash investments). However, in light of your comment, we will modify future shareholder reports to include the disclosures contemplated by Rule 12-14 of Regulation S-X for individual affiliated underlying funds. As required by the SEC, the
